Citation Nr: 9923715	
Decision Date: 08/21/99    Archive Date: 08/26/99

DOCKET NO.  98-04 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant is the deceased veteran's widow.  The veteran 
had active service with the New Philippine Scouts from May 
1946 to February 1949.  He died in November 1972.

By a rating decision dated in August 1997, entitlement to 
dependents' educational assistance benefits under Chapter 35, 
Title 38, United States Code, and entitlement to accrued 
benefits under the provisions of 38 U.S.C.A. § 5121 (West 
1991) were denied.  A statement of the case with regard to 
these matters was issued in December 1997.  The appellant's 
substantive appeal which was received in February 1998 was 
without reference to either matter.  Accordingly, an appeal 
with regard to either of these two issues has not been 
perfected and therefore neither is before the Board for 
appellate review at this time.  Fenderson v. West, 12 Vet. 
App. 119, 131 (1999); 38 C.F.R. § 20.202 (1998).


FINDINGS OF FACT

1.  According to the death certificate, the veteran died at 
the Army Station Hospital in the Philippines in November 
1972.  The immediate cause of death was fulminant hepatitis 
due to hepatic coma.

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  There is no competent medical evidence of a link between 
the hepatitis and the hepatic coma listed on the death 
certificate and the veteran's period of active military 
service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well-grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the cause of death is service connected is 
not sufficient; the appellant must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). 

In order for the claim for service connection for the cause 
of the veteran's death to be well grounded, in addition to 
medical evidence of a current disability (the current 
disability being the condition that caused the veteran to 
die), there must be medical or lay evidence of the incurrence 
of a disease or injury in service and medical evidence of a 
nexus between the inservice disease or injury and the current 
disability.  Carbino v. Gober, 10 Vet. App. 507 (1997).  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Therefore, if 
a claim for service connection is based on a relationship of 
one disorder to another, competent medical evidence showing 
that such relationship exists must be submitted in order to 
make the claim well grounded.  See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996).

A lay person is competent to provide evidence on the 
incurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the inservice disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of death, it must simply, or with some other 
condition be the immediate or underlying cause, or be 
etiologically related thereto.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

A review of the evidence reflects that the veteran's service 
medical records are unavailable, as they were apparently 
destroyed by a fire at the National Personnel Records Center 
in St. Louis, Missouri, in 1973.

The death certificate reflects that the veteran died at the 
Army Station Hospital, Fort Bonifacio, in the Philippines in 
November 1972.  The immediate cause of death was listed as 
fulminant hepatitis.  This was due to or a consequence of 
hepatic coma.  The interval between onset and death was not 
listed.  It was not indicated whether or not an autopsy was 
performed.  There was no condition listed as having 
contributed to death and not being related to the cause.

In a February 1997 communication Dr. Vincente Sta. Maria 
reported that he had treated the veteran off and on between 
1950 and 1965 for malignant hypertension and hepatitis.  The 
physician reported that he gave the veteran medication and 
provided medical management, but the veteran's ailments 
progressively worsened. 

The record contains a memorandum for file from the RO 
indicating that Dr. Sta. Maria was a regular contributor of 
medical statements in support of VA claimants.  The statement 
usually identified medical conditions and showed the period 
the treatment was rendered often times 40 to 50 years 
earlier.  The RO indicated it did make numerous requests for 
clinical and/or treatment records from Dr. Sta. Maria, but 
was informed that all such records were destroyed by a fire 
in 1983.  The RO concluded that the statements from Dr. Sta. 
Maria describing medical histories prior to 1983 were based 
solely upon memory and were unsubstantiated by supportive 
medical documentation.

A clinical record cover sheet from the Army Station Hospital, 
Fort Bonifacio, received in June 1997, shows that the veteran 
was admitted on November 21, 1972, and died on November [redacted], 
1972.  The final diagnoses were fulminant hepatitis and 
hepatic coma.  It was indicated that he was a member of the 
military, had 22 years of service, and that the conditions 
that caused him to expire were incurred in the line of duty.

Received in July 1998 was a certification from the registrar 
at the Army General Hospital at Fort Bonifacio which 
indicated that the veteran had expired at the then Army 
Station Hospital in Fort Bonifacio, Rizal, on November [redacted], 
1972, due to fulminant hepatitis and hepatic coma.  The 
registrar was a member of the Philippine Army.


Analysis.

At the outset, the Board notes that during the veteran's 
lifetime, service connection was not in effect for any 
disability.  The death certificate shows that he died in 1972 
at the age of 45 of fulminant hepatitis due to or as a result 
of hepatic coma.  There is no competent evidence of these 
conditions during the veteran's period of active service.  In 
this regard, the appellant has reported that the veteran told 
her that he had hepatitis during service.  However, as a lay 
person, the veteran would not be qualified to diagnose 
hepatitis in himself.  Even if he possessed the requisite 
medical expertise, the appellant's recitation of what he told 
her would constitute medical hearsay, and could not rise to 
the level of competent medical evidence.  Robinette v. Brown, 
8 Vet. App. 69 (1995).

Dr. Sta. Maria has reported that he began treating the 
veteran for hypertension and hepatitis in 1950.  Such 
treatment could have begun within one year of service.  There 
is a presumption that certain chronic diseases shown to a 
compensable degree within one year of service are service 
connected.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309(a) (1998).  While hypertension is 
one of the chronic diseases listed in § 3.309(a), there is no 
competent evidence that hypertension played any role in the 
veteran's death.  There is evidence that hepatitis caused the 
veteran's death.  However, hepatitis is not a presumptive 
disease listed in § 3.309(a).  Thus, assuming the credibility 
of Dr. Santa Maria's statement it does not serve to render 
the appellant's claim well grounded.

The appellant has advanced the argument that the cause of 
death should be service connected because the veteran died at 
an army station hospital and hepatic coma and hepatitis were 
"considered service connected in nature."  This is an 
apparent reference to the finding that his fatal conditions 
were incurred in the line of duty.  It appears that the 
veteran was in the Philippine Army at the time of his death, 
and that he died at a Philippine Army hospital.  This is 
shown by the fact that his hospitalization was certified by a 
member of the Philippine Army, and that his death certificate 
was signed by an officer in the Philippine Army.  While it 
was reported during hospitalization that he had 22 years of 
military service, the appropriate service department has 
certified that the veteran had service in the United States 
military only from May 1946 to February 1949.  Thus, the 
reports that he was currently on duty and had 22 years of 
service, could not have referred to service with United 
States forces, and were almost certainly references to 
service with the Philippine military.  A determination that 
his death was incurred in the line of duty with the 
Philippine military, does not in any way support a finding 
that the cause of death was related to his service with 
United States forces as a Philippine Scout.

There is no competent medical evidence of the fatal hepatitis 
or hepatic coma in service, or of a link between those 
conditions and the veteran's period of service.  In short, 
there is no competent evidence to support the appellant's 
claim that the cause of the veteran's death is related to his 
military service.  Accordingly, her claim must be denied as 
not well grounded.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

